                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DONNIE HARBIN                                                                         PLAINTIFF


v.                                   No: 3:19-cv-00297 JM


BOWERS, et al.                                                                       DEFENDANTS

                                             ORDER

       Plaintiff Donnie Harbin filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on October

30, 2019 (Doc. No. 1). On October 31, 2019, the Court entered an order directing Harbin to submit

the full $400.00 filing and administrative fees or file a fully completed and signed in forma

pauperis application within 30 days. See Doc. No. 2. Harbin was cautioned that failure to comply

with the Court’s order within that time would result in the dismissal of his case.

       More than 30 days have passed, and Harbin has not complied or otherwise responded to

the October 31 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Harbin’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 5th day of December, 2019.


                                                      UNITED STATES DISTRICT JUDGE
